DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.

Claim Amendments
	Acknowledgment of receiving amendments to the claims, which were received by the Office on 03/15/2022. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Saralino (Reg. #: 34243) on 05/13/2022.

Amendment as follows:
Claim 6. (Cancelled)
Claim 9. (Cancelled)

Allowable Subject Matter
Claims 1-5, 7-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
“a recognizer configured to recognize the subject on the captured image; and a controller configured to control a focusing operation based on a focusing region set on the captured image, wherein the controller, when the recognizer recognizes the subject on the captured image and the subject is recognized to be present in a first determination region in a state where the focusing region is set on a predetermined region fixedly arranged on the captured image, sets the focusing region on a recognized area of the subject instead of the predetermined region, wherein the first determination region includes a center in the captured image and is a portion of the captured image extending from the center, the controller, when the recognizer recognizes the subject on the captured image and the subject is recognized NOT to be present in the first determination region in a state where the focusing region is set on the predetermined region, sets the focusing region depending on the entire predetermined region; and wherein the predetermined region includes the center of the captured image and is longer in the lateral direction than the first determination region.”

Claims 2-5, 7-8 and 10 depend on, and further limit, independent claim 1. Therefore, claims 2-5, 7-8 and 10 are considered allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698                                                                                                                                                                                                        

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698